Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2,4,7-9,11 and 14 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kenichi (JPH05251145) .
As to claim 1, Kenichi discloses An IC tray mounting thereon IC packages (6)to be tested as shown in figure 1, the IC tray comprising: a plurality of through-holes openings “7” where the terminals (9)  of the IC under test (8) are exposed) provided at a pitch equal to a pitch of terminals (9) of the IC packages; and IC package mounting places on which the IC packages are to be mounted, wherein the through-holes are provided in the IC package mounting places (side walls touching the leads (9) of the IC packages (8) )correspondingly to arrangement positions of the terminals of the IC packages, and the IC package mounting places are provided correspondingly to a region of a test board (4) where a plurality of test pins (2) used for an electrical test to one of the IC packages (8) are arranged.
 Kenichi discloses the IC packages (8)  as shown in figure 2 are BGA IC packages (8) in which the terminals are solder balls, and the through-holes are provided in accordance with arrangement positions of the solder balls.
As to claim 4, in the device of Kenichi,  the through- holes (7) have a diameter that is constant from a first face of the IC tray on which the IC packages  (8) are to be mounted to a second face opposite to the first face.
As to claim 7, Kenichi disclose an IC tray (6)  further comprises  guide holes (through holes  in which the probe tips of probe 2 extended there through and electrically making contacts with the terminals of the IC package under test (8) )  at predetermined positions on a second face opposite to a first face on which the IC packages are to be mounted.
As to claim 8, Kenichi disclose an IC tray (6) mounting thereon IC packages (8) to be tested as shown in figure 1 having  a plurality of through-holes  (openings “7” where the terminals (9)  of the IC under test (8) are exposed) provided at a pitch equal to a pitch of terminals (9) of the IC packages, wherein the through-holes are provided all over the IC tray (6) except for a peripheral region.
As to claim 9, Kenichi discloses the IC packages (8)  as shown in figure 2 are BGA IC packages (8) in which the terminals are solder balls, and the through-holes are provided in accordance with arrangement positions of the solder balls.
As to claim 11, in the device of Kenichi,  the through- holes (7) have a diameter that is constant from a first face of the IC tray on which the IC packages  (8) are to be mounted to a second face opposite to the first face.
.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-11 and are rejected under 35 U.S.C. 102(a)(2) as being  anticipated by Oda (Pat# 7,635,269).
As to claim 8, Oda  discloses an IC tray (51) mounting thereon IC packages (33) to be tested as shown in figures 1-2  having  a plurality of through-holes  (51a) provided at a pitch equal to a pitch of terminals (33a) of the IC packages (33), wherein the through-holes are provided all over the IC tray (51) except for a peripheral region.
As to claim 9, Oda discloses the IC packages (33)  as shown in figure 2 are BGA IC packages  in which the terminals are solder balls, and the through-holes (51a) are provided in accordance with arrangement positions of the solder balls.
As to claim 10, Oda mentions that the socket 31 is for the BGA type but also for other IC packages such as QFP (Quad Flat package) (see in column 5, lines 64-column 6 , lines 1-5. Therefore, the through-holes (51a) of the IC tray (51) should be provide in accordance with arrangement positions of the lead frame of the QFP. 

As to claim 11, in the device of Oda,  the through- holes (51a) have a diameter that is constant from a first face of the IC tray on which the IC packages  (33) are to be mounted to a second face opposite to the first face.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 are  rejected under 35 U.S.C. 103 as being unpatentable over  Oda (Pat# 7,635,269).
As to claim 12, Oda discloses an IC tray as mentioned in claim 8. Oda  does not mention that the through- holes have a diameter that becomes smaller from a first face of the IC tray on which the IC packages are to be mounted toward a second face opposite to the first face. However, it would have been obvious   before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that the size of the diameter of the through hole as an obvious design choice since it is considered  as relative dimensions would not perform differently than the prior art device. 
As to claim 13, Oda disclose an IC tray as mentioned in claim 1. Oda does not mention that  the through- holes have a diameter that becomes larger from about a center of the IC tray in a thickness direction toward a first face of the IC tray on which the IC packages are to be mounted and a second face opposite to the first face. However, it would have been obvious    recognize that the size of the diameter of the through hole as an obvious design choice since it is considered  as relative dimensions would not perform differently than the prior art device. 
Claims 5-6  are  rejected under 35 U.S.C. 103 as being unpatentable over  by Kenichi (JPH05251145).
As to claim 5, Kenichi disclose an IC tray as mentioned in claim 1. Kenichi does not mention that the through- holes have a diameter that becomes smaller from a first face of the IC tray on which the IC packages are to be mounted toward a second face opposite to the first face. However, it would have been obvious   before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that the size of the diameter of the through hole as an obvious design choice since it is considered  as relative dimensions would not perform differently than the prior art device. 
As to claim 6, Kenichi disclose an IC tray as mentioned in claim 1. Kenichi does not mention that  the through- holes have a diameter that becomes larger from about a center of the IC tray in a thickness direction toward a first face of the IC tray on which the IC packages are to be mounted and a second face opposite to the first face. However, it would have been obvious   before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that the size of the diameter of the through hole as an obvious design choice since it is considered  as relative dimensions would not perform differently than the prior art device. 
Claim 3 is  rejected under 35 U.S.C. 103 as being unpatentable over  by Kenichi (JPH05251145) in view of Oda (Pat# 7,635,269).
As to claim 3, Kenichi disclose an IC tray as mentioned in claim 1. Kenichi does not mention that the IC packages are QFP IC packages.
Oda mentions that the socket 31 is for the BGA type but also for other IC packages such as QFP (Quad Flat package) (see in column 5, lines 64-column 6 , lines 1-5. Therefore, the through-holes (51a) of the IC tray (51) should be modified in accordance with arrangement positions of the lead frame of the QFP. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modified the through holes in the device of Kenichi for accommodating the lead frames of the QFP IC package for the purpose of testing QFP IC packages 
Claims 15-20 are allowed. The prior art does not disclose A test jig comprising: an IC tray mounting thereon IC packages to be tested; a test board that includes support tables and electrode pads, the support tables being provided with test pins to be in contact with terminals of the IC packages mounted on the IC tray, the electrode pads being connected to the test pins through wiring lines; and a tray transfer mechanism configured to grip the IC tray while pressing through a pad a first face of the IC tray on which the IC packages are to be mounted, and to transfer the IC tray to the test board, wherein the IC tray includes a plurality of through-holes provided at a pitch equal to a pitch of terminals of the IC packages, and IC package mounting places on which the IC packages are to be mounted, and the through-holes are provided in the IC package mounting places correspondingly to arrangement positions of the terminals of the IC .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  .
Tsuishima et al (Pat#5,227,717) disclose contac assembly for automatic test handler..
Igarashi et al (Pat#5,894,217) disclose test handler having turn table.
Suzuki et al (pat# 5,177,434) disclose IC test equipment having a horizontally movable chuck carrier.
Diglio et al (pat# 9,638,747) disclose Placing integrated circuit devices using perturbation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964.  The examiner can normally be reached on M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/VINH P NGUYEN/Primary Examiner, Art Unit 2867